Citation Nr: 1620667	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2015, this matter was remanded by the Board for additional development.


FINDINGS OF FACT

Bilateral hearing loss did not have its onset in service or did not manifest within one year of separation from service; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral sensorineural hearing loss is etiologically related to a disease, injury, or event in service, to include noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See July 2007 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In accordance with the May 2015 remand directives, the Appeal Management Center (AMC) requested information from the Veteran regarding private treatment records, social security records, and VA treatment records.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A February 1967 enlistment examination audiogram report showed the following (conversion from ASA to ISO noted):


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
-
-
15
LEFT
25
20
-
-
5


A July 1969 separation examination audiogram reported showed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
5
-
5
LEFT
0
0
5
-
5

A November 2003 private treatment record from Dr. A.S., showed that the Veteran had normal hearing.  

A VA examination was conducted in November 2008.  However, as discussed in the prior Remand, the report of the examination was found to be inadequate.  The findings of the examination will thereby not be discussed.

A second VA examination was conducted in September 2015.  That examination noted that the Veteran reported that his bilateral hearing loss onset 10 years prior the examination, i.e., 2005.  He gave a history of exposure to artillery fire during active service.  While in Vietnam, he recalled an artillery shell exploded over his head and knocked him to the ground, and that he had two days of temporary bilateral hearing loss.  The Veteran's post service occupational noise exposure consisted of working on farming equipment, in a foundry, and carpentry work and recreational noise exposure of hunting with the use of hearing protection.  The examiner reported the Veteran's audiological findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
20
55
35
LEFT
		20
5
25
40
35

The Veteran was diagnosed as having bilateral sensorineural hearing loss.  The examiner then opined that the Veterans bilateral hearing loss was less likely than not related to his active military service.  Reference was made to the Veteran's service medical records that showed he entered and exited active military service with normal bilateral hearing sensitivity according to his pure tone, air conduction thresholds.  The examiner indicated that there was no statically significant, permanent decrease in the Veteran's bilateral hearing sensitivity during military service and there were no OSHA or NIOSH shifts in either ear.  

Additionally, the examiner noted that the Veteran's service medical records were silent for any head injury, acoustic trauma, hearing loss, and tinnitus or ear conditions sustained during military service.  The examiner also noted that the Veteran reported that the onset of his hearing loss was 10 years ago.  The examiner reported that the hearing loss did not happen after separation and that the hearing loss was from military noise it would be immediate; however, with regards to the Veteran, it was not present at separation.  The examiner noted that there were some medical conditions that occurrences would be delayed years or even decades, after exposure to such a hazard, such as a chemical hazard, for example but that hearing loss was not one of those conditions and that hearing loss from hazardous noise would be immediate.  The examiner also cited to medical literature that supported the provided rationale.

After reviewing all the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Initially, the Board finds that presumptive service connection is not warranted as there is no evidence to show that the Veteran was diagnosed or had onset of bilateral hearing loss within the first year after separation from service. The Board finds it signification that Veteran's July 1969 separation examination shows that he had a normal audiological exam and he specifically reported no issues with his hearing on separation from service. 

The Board notes that a 2003 post-service private treatment record noted that the Veteran had normal hearing.   The Veteran, himself, has reported that the onset of his chronic hearing loss was in 2005, which is over 30 years post-service.  Such too weighs against the claim.  Maxson v. Gober, 230 F.3d 133 (Fed. Cir. 2000).

The only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and active service weighs against the claim.  The September 2015 VA examiner's opinion considered all of the evidence of record to include the Veteran's assertion that his hearing loss was caused by noise exposure during active service, and opined that the Veteran's bilateral hearing loss was not related to service.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on a review of the Veteran's documented medical history, assertions, physical examination, and citations to medical literature.  The opinion provided a clear rationale based on an accurate discussion of the evidence of record, to include consideration of in-service and post-service noise exposure, as well as the Veteran's etiological opinions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Additionally, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for bilateral hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his lay statements.  The Veteran can testify to that which he is competent to observe, such as symptoms denoting loss of hearing, but he is not competent to provide a medical diagnosis of hearing loss or to relate any symptoms of hearing loss to noise exposure in service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  While the Veteran attributes bilateral hearing loss to service, it does not necessarily follow that there is a relationship between current bilateral hearing loss and service.  The Board finds that the contemporaneous in service evidence of record, to include audiological testing considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that bilateral hearing loss is related to active service.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


